DETAILED ACTION
Notice to Applicant
Allowable Subject Matter
Claims 2, 4-9, and 11-13 allowed.
The following is an examiner’s statement of reasons for allowance: in response to the QPIDS filed 7/14/2022 the IDS filed 7/14/2022 was reviewed. See the original NOA 4/24/2022 for discussion of previously cited prior art. New document JP 3169685 teaches a battery cell stack with frames having separate bus bar holders that are similar to the cartridges used in the instant invention. The ‘685 document, however, still includes separate frame that are interposed between cells, and so therefore does not teach or render obvious the instant claim limitation (in combination with the rest): “wherein adjacent battery cells among the respective battery cells of the plurality of unit modules are disposed next to each other without an intervening frame.” The ’685 document does not, in other words, teach a pure cartridge without intervening frames. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723